— Judgment unanimously affirmed. Memorandum: On his appeal from a conviction on a guilty plea to sexual abuse, first degree, defendant asserts that the suppression court erred in ruling admissible various oral and written statements made to police officers and social service caseworkers investigating allegations that he sexually abused his daughter. With respect to the first statement given to police, we find that defendant, who was at his place of business, was not in custody. In any event, the statement was preceded by Miranda warnings, as was a confession given later the same day at police headquarters. With respect to defendant’s admissions to the social service caseworkers, since defendant was not in custody, Miranda warnings were not required (cf. Minnesota v Murphy, 465 US _, 104 S Ct 1136); thus there is no merit to his claim that a confession given shortly thereafter to a deputy sheriff was the product of improper questioning by the case*726workers. Finally, there is no support in the record for defendant’s contention that he confessed because of a promise that the matter would be handled only as a Family Court proceeding. (Appeal from judgment of Genesee County Court, Morton, J. — sexual abuse, first degree.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and O’Donnell, JJ.